Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Introduction
This is a non-final Office action (under Reissue Control No. 16/182,398) that addresses original U.S. Application No. 10/129,583 (hereinafter the "'583 application) issuing as U.S. Patent No. 6,924,727 B2 to Nagaoka et al. on Aug. 2, 2005 (the “Nagaoka” patent).  Based upon review of the '583 Application, the application entered the U.S. national stage on May 3, 2002 under 35 USC 371 as PCT Application No. PCT/JP01/08452, claiming the benefit of foreign priority to Japanese Application No. 2000-295110 filing date of Sept. 27, 2000.  The Nagaoka patent issued with original claims 1-38.  
Subsequently, claims 1-9, 14-18 and 22-38 were held unpatentable.  See the Final Written Decision, entered March 22, 2017, in IPR2015-01977, which was affirmed in by the Federal Circuit in the decision Vivint, Inc. v. Alarm.Com Inc., Appeal No. 2017-2076, decided July 26, 2018.  See also the Trial Certificate, issued Oct. 21, 2019, formally cancelling claims 1-9, 14-18, 22-38.  
A subsequent petition for an additional inter partes review was denied in the Decision Denying Institution of Inter Partes Review, entered January 20, 2016, in IPR2015-02008.
The present reissue application was filed Nov. 6, 2018 as a reissue application of the Nagaoka patent.
A Preliminary Amendment, filed concurrently with the reissue application, amended various claims and added new claims 39-54.
However, a second Preliminary Amendment was filed on July 22, 2019:  (1) cancelling the original claims not previously cancelled in the IPR2015-01977 proceeding discussed above; (2) cancelling new claims 39-54 introduced by the prior preliminary amendment; and (3) adding new claims 55-100.
 Thus, claims 55-100 are currently pending.  
Reissue Reminders
For reissue applications filed before September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the law and rules in effect on September 15, 2012.  Where specifically designated, these are “pre-AIA ” provisions.  
For reissue applications filed on or after September 16, 2012, all references to 35 U.S.C. 251 and 37 CFR 1.172, 1.175, and 3.73 are to the current provisions.  
Applicant is reminded of the continuing obligation under 37 CFR 1.178(b) to timely apprise the Office of any prior or concurrent proceeding in which the Boyce patent is or was involved.  These proceedings would include interferences, reissues, reexaminations, other post-grant proceedings, and litigation.
Applicant is further reminded of the continuing obligation under 37 CFR 1.56 to timely appraise the Office of any information, which is material to patentability of the claims under consideration in this reissue application.
These obligations rest with each individual associated with the filing and prosecution of this application for reissue.  See also MPEP §§ 1404, 1442.01 and 1442.04.
Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b).







Informal Amendment
The Preliminary Amendment, filed July 22, 2019, does not comply with 37 CFR 1.173. Specifically, amended claims do not comply with 37 CFR 1.173(b)2 & (c).
The Amendment does not show the matter to be omitted in bracket, rather strikethrough is informally used. Applicant is notified that any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(b)2:
(2) Claims. An amendment paper must include the entire text of each claim being changed by such amendment paper and of each claim being added by such amendment paper. For any claim changed by the amendment paper, a parenthetical expression "amended," "twice amended," etc., should follow the claim number. Each changed patent claim and each added claim must include markings pursuant to paragraph (d) of this section, except that a patent claim or added claim should be canceled by a statement canceling the claim without presentation of the text of the claim.

The Remarks do not show the specific teachings to the specific amended limitations of the claims. Applicant merely states what claims were amended and the teachings are generally found in the specification without any mapping to specific sections of the specification to show support for the specific amendments.  For example, the Applicant generically maps entire claims to multiple, bare citations of the specification.  See, e.g., said Preliminary Amendment, 24 ,25.
Any subsequent amendment to the specification and/or claims must comply with 37 CFR 1.173(c):
(c) Status of claims and support for claim changes. Whenever there is an amendment to the claims pursuant to paragraph (b) of this section, there must also be supplied, on pages separate from the pages containing the changes, the status (i.e., pending or canceled), as of the date of the amendment, of all patent claims and of all added claims, and an explanation of the support in the disclosure of the patent for the changes made to the claims.

As seen in MPEP 1453 V. D. Amendment of New Claims, the status of a claim shows specific claims limitations amended and specifically maps those new and amended limitations to the sections of 
First Amendment (wherein claim 11 was first presented): 
Claim 11 (New). A knife comprising a handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has added new independent claim 11. Support for this new claim is found in column 4, lines 26-41, column 5, lines 3-18, and column 6, lines 5-15. 

Second Amendment (wherein claim 11 is amended): 
Claim 11 (New, amended). A fishing knife comprising a bone handle portion and a notched blade portion. 

In the Remarks (supplied on a separate page): 
Status: The present application includes pending claims 1-11, with claims 1 and 11 being independent. With this amendment, applicant has amended new independent claim 11 as described below. 
Claim 11: Claim 11 is amended to add "fishing" before "knife" and "bone" before "handle". Support for these changes is found in column 4, lines 34-41 and column 6, lines 5-8, respectively. 

If the next response does not comply with 37 CFR 1.173, the response will be held “Non-Compliant” and a shortened statutory period for reply to this letter is set to expire ONE (1) MONTH or THIRTY (30) DAYS, whichever is longer, from the mailing date of the next Office Action.

Claim Rejections - 35 USC § 112 (New Matter)
Claims 55-100 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.   
To satisfy the original patent requirement where a new invention is sought by reissue, "the specification must clearly and unequivocally disclose the newly claimed invention as a separate Antares Pharma, Inc. v. Medac Pharma Inc., 771 F.3d at 1363 (Fed. Cir. 2014).  See also Forum US, Inc., v. Flow Valve, LLC (Fed. Cir. 2019).  See also MPEP 1412.01.  
However, and as discussed above in the informal amendment section, the Amendment contains insufficient statements of written description support.  Thus, the Examiner is not able to determine whether the claims as amended are properly supported, especially in the context of the heightened “clearly and unequivocally” separate invention requirements of Antares. 

Claim Rejections - 35 USC § 251 (New Matter)	
Claims 55-100 are rejected under 35 U.S.C. 251 as being based upon new matter added to the patent for which reissue is sought.  The added material which is not supported by the prior patent, as explained in the 35 USC 112(a), 1st paragraph rejection above.













Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.





Claims 55-100 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  
Regarding claims 55-100, independent claims 70, 85 and 93 recite a method comprising a system, specifically “the method comprising a home network management system,” where the “system” further recites extensive components.   Thus, it is unclear to what statutory category the claims are directed to (e.g., whether the claims are directed to a process or apparatus).  The remaining independent claims similarly recite processes comprising extensive apparatus components.
Regarding claims 55-69 and 95, independent claim 55 (and thus all claims dependent therefrom) recites the limitation "managing facility."   There is insufficient antecedent basis for this limitation in the claim.  It appears that the intended antecedent basis is “management facility.”  Emphasis added.  
Regarding dependent claim 92, the claim recites a “home-located electronic device” is installed in a vehicle.  It is not understood how a “home” located device could be installed in a vehicle.  The device would no longer be home-located, but instead vehicle-located.

Claim Rejections Using the Newly Cited, Secondary, Teaching Reference “Kram”
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 55-59, 63, 64, 68-72, 74-79, 81-87, 91-93 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent No. 6,580,950 to Johnson et al. (“Johnson”) in view of U.S. Patent No. 6,161,140 to Moriya (“Moriya”), and further in view of U.S. Patent No. 4,754,326 (“Kram”).
	The claims, including phrases such as “terminal identifier” and “server identifier,” are interpreted as set forth in Vivint and IPR 2015-01977.   The Examiner finds these claim interpretations consistent with a reasonably broad interpretation and consistent with the specification of the patent for which reissue is sought.
	Johnson relates to home monitoring systems and, in particular, to a communications system that allows a homeowner to monitor and control various features of their home from a distant location via a global computer network, such as the Internet.  Johnson, 1:7–12.   Figure 1 of Johnson, reproduced 

  	
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

As shown in Figure 1, Internet-based home communications system 10 includes a plurality of control devices 40 positioned within a home, control unit 30 connected to global computer network 12, and data center 20 in communication with control unit 30 via global computer network 12. Ex. 1003, 4:16–23. Control devices 40 may include various units, such as light controls 42, heating controls 44, moisture controls 46, freeze controls 48, pet feeding device 50, propane gauge 54, interior cameras 56, exterior cameras 58, security system 60, smoke alarms 62, health monitoring devices 64, etc. (not illustrated above). Id. at 4:23–29. The homeowner is capable of monitoring and controlling these devices by accessing a web page displayed by data center 20 through a conventional web browser on user computer 16. Id. at 4:30–33; see also id. at 2:19–22 (disclosing the same).  The homeowner may view, monitor, or control features of their home through the web page (e.g., by viewing interior images of 
	The secondary, Moriya generally relates to a system for transferring information to
data terminals via networks and, in particular, to an information transfer system that includes a central facility connected to a plurality of the data terminals that differ from each other in their respective capabilities. Moriya, 1:8–13, 1:51–56. Figure 4 of Moriya, reproduced below, illustrates a relational database stored in code storage section 21 of central facility 2. Id. at 2:31–32, 5:3–4.

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale


As shown in Figure 4, the relational database includes information regarding five types of data terminals capable of connecting to the central facility. Ex. 1006, 5:1–4. In particular, this relational database indicates the model codes and specification data that describe the capabilities and features for each of the five types of data terminals. Id. at 5:4–7.
Independent claim 55 is reproduced below.  The emphasized claim limitations were newly introduced in said Preliminary Amendment, filed July 22, 2019 and were not present in the similarly Vivint, Inc. v. Alarm.Com Inc., Appeal No. 2017-2076, decided July 26, 2018.  See also the Trial Certificate, issued Oct. 21, 2019. 

Claim 55.  A method for remote control of home-located electronic devices, comprising the steps of:
receiving, at a management facility, from a terminal via a network, a first request signal and a terminal identifier that identifies said terminal;
receiving, at said management facility, from the terminal via the network, a second request signal and model identifier that corresponds to model information about said terminal
identifying, in said managing facility a server, said server being identified by a server identifier that corresponds to said terminal identifier;
obtaining, in said management facility, from said server via said network, status information and said server identifier, said status information indicative of the status of home-located electronic devices controlled by said server;
generating display information for said terminal dependent upon the model information of said terminal, wherein said display information includes the status of said home-located electronic devices based on said status information and a prompt for input of a control instruction for said home-located electronic devices, said terminal being identified by said terminal identifier, said terminal identifier corresponding to said server identifier;
transmitting said display information from said management facility to said terminal;
displaying, with said terminal, a screen showing the status of said home-located electronic devices and a screen to prompt for input of a control instruction of said home-located electronic devices on the basis of the received display information;
transmitting, by said terminal, said terminal identifier and first control information;
generating, by said management facility, second control information that directs said server to perform control of said home-located electronic devices, on the basis of said first control information;
transmitting, by said management facility, said second control information to said server, said server being identified by said server identifier that corresponds to said terminal identifier, and 
controlling, by said server, said home-located electronic devices on the basis of said second control information.

Johnson clearly discloses most limitations in the claim, as explained in said Final Written Decision, 21-39 and affirmed in the Vivint Federal Circuit Decision, of which proceedings the Patent 

1)	terminal identifier 
2)	formatting display information based on the display capabilities of a terminal ,and 
3)	receiving, at said management facility, from the terminal via the network, a second request signal and model identifier that corresponds to model information about said terminal

Thus, regarding the obvious addition of these features to claim 55 specifically:

A method for remote control of home-located electronic devices, comprising the steps of:

“[A]n Internet based home communications system for allowing a homeowner to monitor and control various features of their home from a distant location.”  Johnson, 1:8-12.

receiving, at a management facility, from a terminal via a network, a first request signal . . .

“As shown in FIG. 7 of the drawings, when the homeowner accessing the control page 76 enters a ‘REQUEST [sic], ‘COMMAND’, or ‘ORDER’ the data center 20 sends a ‘connect’ command to the control unit 30.”   Johnson, 7:20-24.  “The homeowner may then enter the desired data into the computer 16 which is transmitted to the data center 20.” Id. 6:65-67.

receiving, at said management facility, from the terminal via the network, a second request signal 


The “first request” and “second request” are not explicitly tied together in the claim language and can broadly read on a series of requests received at the management facility, where both the first th) request include a terminal identifier and a model identifier, whose obvious addition will be discussed infra. 

identifying, in said managing facility a server, said server being identified by a server identifier that corresponds to said terminal identifier;


Johnson teaches that the control unit transmits “connected” signal via a “global network” to the data center)   See 5:4-6 (“[T]he control unit 30  may be programmed to connect online to the data center 20 based upon a specified period X or upon scheduled intervals.”).
“[T]he data center 20 transmits a ‘connect’ command to the control unit 30. If the control unit 30 is online and receives the connect command, the control unit 30 then transmits a connected signal to the data center 20 thereby establishing a secure connection to the control unit 30.” 7:60-65.
“[T]he homeowner may also select a home to view information about if they have more than one home connected to the data center 20 with a control unit 30.  The homeowner may then select which home they desire to either ‘request’ information about or provide a ‘command’ to.”  7:51-56.

obtaining, in said management facility, from said server via said network, status information and said server identifier, said status information indicative of the status of home-located electronic devices controlled by said server;

generating display information for said terminal dependent upon the model information of said terminal, wherein said display information includes the status of said home-located electronic devices based on said status information and a prompt for input of a control instruction for said home-located electronic devices, said terminal being identified by said terminal identifier, said terminal identifier corresponding to said server identifier;

transmitting said display information from said management facility to said terminal;

“If the homeowner simply desires to receive information about a home, they can select the item that they desire to receive information about such as interior temperature of the home or images 74 within the home. . . . If the control unit 30 is online and receives the connect command, the control unit 
“If the homeowner desires to modify any preprogrammed settings within the home, such as lighting control or thermostat control, the homeowner simply selects the desired feature upon the control page 76 of the desired home as shown in FIGS. 3 and 7 of the drawings. The homeowner may then enter the desired data into the computer 16 which is transmitted to the data center 20 which forwards the information directly to the control unit 30 which transmits the data accordingly modifying any previous settings.” 6:61-7:2.
“[T]he homeowner can access data regarding their home through a conventional web browser . . . . The control page 76 can have various structures, design and information available for the homeowner.”  6:36-44.
Johnson fails specifically to disclose generating display information for the terminal dependent upon the model information of the terminal.  Moreover, Johnson fails to teach using a model identifier to accomplish this function.
Moriya however teaches the “modifications or selections permit the documents sent to each data terminal 1 to appear in the desired form consistent with the characteristic of that particular terminal type. For example . . . [w]hen the data terminal has a display which is not capable of displaying image data, the data modification section 232 deletes image data from the documents to be sent.”  3:67-4:10.  Moreover regarding “model identifier” to accomplish this function, Moriya teaches the “data terminal has a model code which indicates its capabilities and/or features and sends the model code to the central facility at every time the data terminal connects to the central facility.”  Abstract.
The teaching/suggestion/motivation for adding the teachings of Moriya to Johnson would have been Moriya’s formatting technique has been used to improve its system for transferring information Vivint, 12.
Thus, to one of ordinary skill in the art at the time the invention was made, it would have been obvious to add formatting display information based on the display capabilities of a terminal (including the use of a model identifier) as taught by Moriya to Johnson.
However, the combination of Johnson and Moriya still fails to teach a “terminal identifier” included in the request information.
However, Kram is similarly directed to an information, retrieval system (abstract) that sends terminal information that includes both model identification and terminal identification.  13:22-32.
The teaching/suggestion/motivation for adding the teachings of Kram would have been that a model number increases the versatility and flexibility of information retrieval system by allowing the system to service “a large number of . . . terminals” by using a “model number [to] . . . determine what type of terminal is requesting service.”  Kram, 13:22-32.  Moreover, the teachings of Kram provide objective evidence that both a model number and terminal number (e.g., serial number) would have obviously been used to provide terminal identification and capability information.
Thus, to one of ordinary skill in art at the time the invention was made, it would have been obvious to add the terminal identification teachings of Kram (using a terminal identifier that accompanies a model identifier) to Johnson in view of Moriya.

displaying, with said terminal, a screen showing the status of said home-located electronic devices and a screen to prompt for input of a control instruction of said home-located electronic devices on the basis of the received display information;


	See Johnson, Figs. 3 and 7.  Fig. 7 is reproduced below.


    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale


	transmitting, by said terminal, said terminal identifier and first control information;


“If the homeowner desires to modify any preprogrammed settings within the home, such as lighting control or thermostat control, the homeowner simply selects the desired feature upon the control page 76 of the desired home as shown in FIGS. 3 and 7 of the drawings. The homeowner may then enter the desired data into the computer 16 which is transmitted to the data center 20 which forwards the information directly to the control unit 30 which transmits the data accordingly modifying any previous settings.” Johnson, 6:61-7:2.
“The homeowner may connect to the data center 20 through a conventional web browser 14 or other software program through a computer 16 . . . . The homeowner may then select which home they desire to either ‘request’ information about or provide a ‘command’ to.” Ex. 1003 at 7:47-56.  See Ex. 1006 at FIG. 9B, 6:62-67 (“[T]he central facility 2 transfers the specific model code K . . . . When the data terminal 1 receives a specific model code K from the central facility 2, the code transfer section 11 of the data terminal 1 stores the specific model code K (Step S20 in FIG. 9A) so that the data terminal 1 will send the specific model code to the central facility 2 at and after the next connection to the central facility 2.”).

generating, by said management facility, second control information that directs said server to perform control of said home-located electronic devices, on the basis of said first control information;


“If the homeowner desires to modify any preprogrammed settings within the home, such as lighting control or thermostat control, the  homeowner simply selects the desired feature upon the control page 76 of the desired home as shown in FIGS. 3 and 7 of the drawings. The homeowner may then enter the desired data into the computer 16 which is transmitted to the data center 20 which forwards the information directly to the control unit 30 which transmits the data accordingly modifying any previous settings.” Ex. 1003 at 6:61-7:2.
“The control unit 30 then . . . receives any commands from the data center 20 that the homeowner previously programmed into the data center 20 through the control page 76.” Ex. 1003 at 7:67-8:4.

transmitting, by said management facility, said second control information to said server, said server being identified by said server identifier that corresponds to said terminal identifier, and 


“The homeowner may then enter the desired data into the computer 16 which is transmitted to the data center 20 which forwards the information directly to the control unit 30 which transmits the data accordingly modifying any previous settings.”  Johnson, 6:65-7:2.
“The control unit 30 may also download any data from the data center 20 such as commands from the homeowner”. Johnson, Fig. 7, 5:13-15, 7:47-8:5.

controlling, by said server, said home-located electronic devices on the basis of said second control information.

“The homeowner is capable of monitoring and controlling the control device within the home by

“The homeowner can view, monitor and control features of their home through the web page such as . . . adjusting the thermostat for the interior of their home.” Johnson, 4:34-36.
“For example, the lighting controls 42 would mainly receive data from the control unit 30 directing the lighting controls 42 to turn on specific lighting or to turn off specific lighting.” Johnson, 5:42-45.

The method of independent claims 70 and 85 do not substantively differ from the method of independent claim 55, therefore see the claim 55 rejections for further details.

The method of independent claim 93 does not substantively differ from the method of independent claim 55 except that claim 93 recites limitations directed to generating an alarm, which reads on Johnson, 5:54-67.  See the claim 55 rejections for further details.

Independent claim 78 differs substantively from independent claim 55 in that claim 78 recites a system comprising components that perform functions equivalent to the method steps of claim 55.  Therefore, see the claim 55 rejection for further details regarding the functions performed.  A “database” and “network server” read on Fig. 1, datacenter 20 comprising a database for “receiving, storing and transmitting various types of data” and “one or more server computers . . . in communication with a global computer network 12.”  Johnson, col. 4, ll. 41-54.

Independent, method claim 100 differs from the prior, independent method claims in that claim 100 recites phrases directed to a car network management facility.  However, the specification of the 

Regarding dependent claim 56, see Moriya, Figs. 4, 10, 16 and 1:8-13 and 3:67-4:10, which would have been an obvious addition to Johnson in order to support the particulars of the display formatting technique that was added in the claim 55 rejection.  See also Johnson, Fig. 16, 6:37-43 and 9:16-20.

Regarding dependent claim 57, see Moriya, Fig. 4 and 1:60-2:4, , which would have been an obvious addition to Johnson in order to support the particulars of the display formatting technique that was added in the claim 55 rejection.  

Regarding claim 58, see Moriya, 7:33-39 and 10:12-20, which would have been an obvious addition to Johnson in order to support the particulars of the display formatting technique that was added in the claim 55 rejection.  

Regarding claim 59, see Johnson, 4:65-67.

Regarding claim 63, see Johnson, Fig. 1, 2:8-10 and 3:24-29.

Regarding claim 64, see the claim 100 rejection for further details.

Regarding claim 68, see Johnson, Fig. 5.

Regarding claim 69, see Johnson, Fig. 5.

Regarding claims 71 and 72, see Johnson, Figs. 1 and 2.

Regarding claim 74, see Johnson, 4:4-7, 4:47-49, 5:40-49, 6:61-7:2.  See also Moriya, Fig. 4 and 3:31-31, which would have been an obvious addition to Johnson in order to support the particulars of the display formatting technique that was added in the claim 55 rejection.  

Regarding claim 75, see the claim 55 rejections for further details.

Regarding claim 76, see Moriya, Fig. 4, 4:18-21, 31-33, 5:3-7, which would have been an obvious addition to Johnson in order to support the particulars of the display formatting technique that was added in the claim 55 rejection.  

Regarding claim 77, see Johnson, 7:56-8:5.

Regarding claim 79, see the claim 55 rejection for further details.

Regarding claim 81, see the claim 74 rejection for further details.

Regarding claims 82 and 83, see the claim 55 rejection for further details.

Regarding claim 84, see the claim 55 and 77 rejections for further details.

Regarding claim 86, see the claim 57 rejection for further details.

Regarding claim 87, see the claim 58 rejection for further details.

Regarding claim 91, see the claim 85 rejection for further details.

Regarding claim 92,  as it can best be understood, see the claim 100 rejection for further details.

Claims 60-62, 73, 80, 88-90, and 95-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, Moriya and Kram as applied to the respective, parent claims above, and further in view of U.S. Patent No. 6,704,787 (“Umbreit”).
Johnson as modified fails to teach the following limitations:  (1) generating display information based on a user’s gender or age; (2) storing levels of security associated with each user that determine the information that should be displayed to each user; (3) verifying communications received from the remote terminal.
Umbreit discloses both of these functionalities.
Umbreit is directed to a method for distribution of information via a computer network in which the information is distributed selectively based on the demographic attributes of each user. See Ex. 1004 at 2:3-11. In one embodiment, a user requests access to a website by populating fields that request certain information, such as the user’s name, e-mail address, or geographic location.  2:11-17. The request arrives at the “access code issuer”, which uses the provided information to query a stored 
It would have been obvious to a person of ordinary skill to modify the “control page” in the system of Johnson as modified by Moriya to incorporate Umbreit’s teaching that a server tailors the content of a website based on a security level associated with the user, where that security level may be based on the user’s age or gender. This is so for at least three reasons.
First, Johnson discloses a customizable control page unique to each user. The data center generates and sends a user-specific control page to a terminal based on the username of the user who logged in from that terminal. 6:38-40 (“The homeowner can access their specific ‘control page’ 76 upon the web site by using a user name and password . . . .”). Johnson further discloses that the control page “may be customizable for allowing only the desired information upon the control page”. 6:44-45.
Second, providing different levels of access to different family members was common in home security and automation systems at the time. It was often desirable to provide a system, for instance, in which the children can view information about the home, but not make any changes to the system. 	Therefore, to a person of ordinary skill in the art at the time the invention was made, it would have been obvious to combine Johnson’s disclosure of a customizable control page unique to each user, with Umbreit’s teaching that this customization may be based on a security level associated with the user, which may be based on the user’s age or gender.

Claims 64, 66 and 100 (as they can best be understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, Moriya and Kram as applied to the respective, parent claims above, and further in view of U.S. Patent No. 6,526,335 (“Treyz”).
Even if it were argued that Johnson fails to using the disclosed server and electronic devices in a vehicle, which it does (see, e.g., the claims 64 and 100 rejection above over Johnson as modified), Treyz still renders these recited features obvious.
First, the specification of the Nagaoka patent for which reissue is sought states “Car network management unit 500 has the same configuration as that in home network management unit 5 according to the first embodiment, and performs the same process as well.”  Col. 29, ll. 48-53.  Thus, this phrase, even if not entirely directed to the intended use of the same management unit for a car network without structural difference, provides evidence that there is no structural modification required to use the features as taught by Johnson as modified in a vehicle, rendering the features obvious.
Treyz teaches of an automobile and home monitoring system to control an automobile (abstract, Figs. 1, 21, 22, 24 and 9:43-49) also using GPS location features (31:16-21).
The teaching/suggestion/motivation for adding these feature would have been to increase user convenience by allowing the user to control the automobile from within the home, such as starting the car (9:43-49) and helping the user remember where a car is parked (32:13-17).   

Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, Moriya and Kram as applied to the respective, parent claims above, and further in view of U.S. Patent No. 6,553,336 (“Johnson ‘336”).
son as modified fails to that the “management facility transmits said second control information to said server via a mobile communication network.”  The “second control information” referenced in the claim “directs said server to perform control of said home-located electronic devices.” 
The system architecture of the Johnson ’336 Patent is identical to that of Johnson.   Johnson ’336 describes a “system and method used for the remote monitoring and control of property and equipment.”  1:15-17. Among other applications, this system can be used to “provide integrated remote control in a home through a web server. . .”  Figs. 1, 2, 26:25-28.
As shown in Figures 1 and 2, a computer called a “monitoring system” (16:11-37)—which corresponds to the “data center” of Johnson and the claimed “management facility”—includes “a web server 23 allowing the end-user to interact with the monitoring system over the WAN, such as the Internet. . .” 16:12-16. Users contact the monitoring system from “end-user terminals” that can include PCs, laptops, PDAs, and cellphones (18:58-19:4, 24:3-7, FIG. 2) in order “to receive status reports, program event and alarm conditions, and issue control commands to actuators” (15:61-63 (emphasis added); see also id. at 4:8-14 (“[e]nd-user terminals 22 are used for obtaining real-time on-demand status information, for entering real-time control instructions. . .” (emphasis added))). The monitoring system communicates via a wide-area network (WAN) with an on-site component called a “transducer control module” (12:60-13:18, 13:32-34), which corresponds to the “control unit” of Johnson ’950 and the claimed “server.” The “monitoring system facilitates entry of commands to control said remote object and transmits said commands to said control module. . .” 31:57-59. In turn, the transducer control module communicates with “transducer actuators” that control on-site systems or devices. See 12:60-13:18, 4:14-17, 21:42-44.
Johnson ’336 discloses that the “transducer control module” is connected to the “monitoring system” by a mobile communications network, which is the additional limitation of claim. Johnson ’336 teaches that the “connection between transducer control module 14 and monitoring system WAN 18 
As mentioned above, Johnson expressly teaches that the central “data center” can communicate with the local “control unit” via any “other communication system.” Because Johnson ’336 discloses a largely identical system architecture that can be used for a similar objective—“integrated remote control in a home through a web server” (26:25-28)—a person of ordinary skill in the art would have been motivated to use the communication systems disclosed in Johnson ’336 in any system based on Johnson, including “cellular telephones, radio-telephone systems, and commercially-available satellite-based communications systems”. 14:12-15. In 2000, the motivation to use cellular communications in the system like that of Johnson would have been further strengthened by the falling cost and increasing availability of cellular devices and communications, which was spurring their adoption and use in applications that had traditionally relied on wired communications.  

Claim 94 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson, Moriya and Kram as applied to the respective, parent claims above, and further in view of U.S. Patent No. 6,667,688 (“Menard”).
Johnson as modified fails to teach limitations that, after an alarm condition occurs, (1) the user is presented with a prompt to notify a “notification place” (such as the police or fire department). If the user responds to the prompt, then (2) the management facility then transmits an alarm to the notification place.
Menard teaches these limitations. Menard discloses a monitoring system comprising a security system or “alarm system”, a central station that is remote from the alarm system, a personal 

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale


Menard is intended to address the problem of false alarms, which result in significant waste of public resources through the needless dispatching of police and other first responders.  1:25-30, 2:4-9. Menard teaches that, rather than referring a reported alarm condition immediately from the central station to an emergency agency, the system first sends a notification to a personal communication device owned by the user and presents the user with the option to either cancel or verify the alarm.  5:32-37, 2:22-25. If the user verifies the alarm or does not respond, then an alarm notification will be sent to the emergency agency. 4:17-23.
It would have been obvious to a person of ordinary skill to modify the system of Johnson as combined with Moriya to incorporate Menard’s teaching of sending the user a prompt to notify the police or another response service when an alarm condition occurs. 
The home security systems described in Johnson and Menard are so similar a person of ordinary skill would have easily recognized them as addressing the same issues, and with nearly the same solution.  Johnson teaches that the control unit may signal a security agency and contact the user if it 
The problem of false alarms creating needless expense and worry for the homeowner was well known in the home security and automation industry in 2000 (and remains well known). A person of ordinary skill in the industry who was implementing the system of Johnson ’950 as combined with Moriya would have been alert to the problem of false alarms and would have known to incorporate the solution taught by Menard. 
















Claim Rejections Based on IPR2015-01977 Regarding Moriya’s Teaching of Terminal Identifier
That following group of rejections rely upon Moriya to teach the recited “terminal identifier.”  Thus, their difference from the prior group of 103 rejections above is that the instant group does not rely upon the Kram teaching reference to teach a terminal identifier, but instead relies on upon Moriya.  
The Applicant noted that the “Federal Circuit affirmed the Board’s finding Moriya’s model code taught the claimed terminal identifier” and thus the Applicant added “terminal identifier” to the independent claims 55, 70, 78, 85 and 93 in order to clarify that “terminal identifier” and a “model identifier” are separate elements.  Preliminary Amendment, 27.  However, it was held by the PTAB and then affirmed by the Federal Circuit in Vivint that Moriya disclosed a model code that enables the home network management facility to identify or communicate with a terminal.  Final Written Decision 30.  That is, Moriya explicitly discloses a model identifier (model code) that also functions as a terminal identifier.   This however does not mean that the disclosed model code is exactly a terminal identifier, otherwise the explicitly named “model code” would not identify the model, which is an unreasonable interpretation.  Thus, Moriya discloses a model identifier (model code) that also functions as a terminal identifier and thus reasonably teaches both the recited model identifier and terminal identifier in the claims as amended.  Thus, the following rejections do not rely upon the Kram secondary teaching reference to teach a separate terminal identifier.  Thus, for additional details regarding this rejection, see the similar rejection above except that Moriya is relied upon to teach the terminal identifier and not Kram.  The instant rejection is also similar to the rejections set forth in the Final Written Decision (relying on Moriya to teach the terminal identifier) and as affirmed by the Federal Circuit in Vivint.   Thus, see those decisions for additional details.
Claims 55-59, 63, 64, 68-72, 74-79, 81-87, 91-93 and 100 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson in view of Moriya.  
Claims 60-62, 73, 80, 88-90, and 95-99 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson and Moriya as applied to the respective, parent claims above, and further in view of Umbreit.
Claims 64, 66 and 100 (as they can best be understood) are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson and Moriya as applied to the respective, parent claims above, and further in view of Treyz.
Claim 68 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Johnson and Moriya as applied to the respective, parent claims above, and further in view of Johnson ‘336”
















Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Roland Foster whose telephone number is (571) 272-7538.  The examiner can normally be reached on Mon-Fri, 9:30 AM – 6:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Fuelling can be reached on 571-270-1367.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Signed:								
/ROLAND G FOSTER/Primary Examiner, Art Unit 3992                                                                                                                                                                                                        (571) 272-7538

Conferee: /DAVID E ENGLAND/                   Primary Examiner, Art Unit 3992                                                                                                                                                                                     
/M.F/               Supervisory Patent Examiner, Art Unit 3992